ORDER OF SUSPENSION
On March 27, 1987, the Supreme Court entered an interim order suspending Colin A. Bailey from the practice of law effective May 15, 1987, based on a conviction for failure to file income tax returns. The matter was referred to the Disciplinary Board for investigation and a report thereon.
On June 16, 1987, Colin A. Bailey filed his Affidavit under the provisions of Rule 12, NDRDP, consenting to suspension of his certificate of admission to the Bar of the State of North Dakota for a period of six months. The Court considered this matter.
IT IS HEREBY ORDERED, that Colin A. Bailey be suspended from the practice of law for a period of six months beginning May 15, 1987.
IT IS FURTHER ORDERED, that Respondent Bailey be automatically reinstated to the practice of law effective November 15, 1987.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice